DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP §2173.05(p)). Claim 1 recites limitations “a device having a physically unclonable function…” drawn to an apparatus and limitations “a password of the device having a physically unclonable function is determined according to a drain current of each encryption device and a drain current of a reference device corresponding to the encryption device” drawn to a method of using the apparatus, and that render the claim 1 to be indefinite because it is unclear whether infringement … occurs when one creates a device having a physically unclonable function, or whether infringement occurs when one actually uses the device having a physically unclonable function to determine a password of the device.
Claim 1 recites limitations “the encryption device area” (lines 5 and 7) that lack antecedent basis because it is unclear whether “the encryption device area” was intended to relate back to “encryption device areas” recites in line 2 (claim 1) or to set forth an additional encryption device area.
Claim 1 recites limitations “the reference device area” (lines 13 and 15) that lack antecedent basis because it is unclear whether “the reference device area” was intended to relate back to “reference device areas” recites in line 2 (claim 1) or to set forth an additional reference device area.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0277496 to Lisart et al. (hereinafter Lisart) in view of Kim et al. (US 2017/0295027, hereinafter Kim) and Fukuda (US 2004/0061175).
With respect to Claims 1 and 7, Lisart discloses a device having a physically unclonable function (Lisart, Figs. 2,17-19, ¶0009-¶0017, ¶0059-¶0106, ¶0157-¶0178), comprising:
      a substrate (1) (Lisart, Figs. 17-19, ¶0158) comprising encryption device areas (MOS transistors for producing a physically unclonable function including first transistors TR11-TR1N and second transistors TR21-TR2K to define logical value of K bits of a code generated as an output of the physically unclonable function (PUF) are interpreted as encryption device areas as the code/key generated by the PUF is conventionally used to encrypt password, as evidenced by Kim, ¶0055) (Lisart, Figs. 2,17-19, ¶0044, ¶0064-¶0065, ¶0044, ¶0162) and reference device areas (transistors TRS1-TRSN to deliver a reference current are interpreted as reference device areas) (Lisart, Figs. 2,17-19, ¶0095);
       an encryption device array (e.g., a set of MOS transistors for producing a physically unclonable function including a group of N first transistors TR11-TR1N and K second transistors TR21-TR2K) (Lisart, Figs. 2,17-19, ¶0064-¶0065) comprising at least one encryption device, wherein each encryption device comprises:
       a first gate structure (a gate of transistors TR1j) (Lisart, Figs. 17-19, ¶0167-¶0171) on the encryption device areas;
       a first spacer layer (Lisart, Fig. 19, ¶0169) on a side wall of the first gate structure (a gate of transistors TR1j);
a first source area (S) (Lisart, Fig. 19, ¶0161-¶0171) and a first drain area (D) in the encryption device areas at two sides of the first gate structure (a gate of transistors TR1j); and
       a reference device array (e.g., transistors TRS1-TRSN) (Lisart, Figs. 2,17-19, ¶0095) comprising at least one reference device, where each reference device comprises:
       a second gate structure (a gate of transistors TRSS) (Lisart, Fig. 19, ¶0171) on the reference device areas (transistors TRS1-TRSN to deliver a reference current are interpreted as reference device) (Lisart, Figs. 2,17-19, ¶0095);
       a second spacer layer on a side wall of the second gate structure (a gate of transistors TRSS) (Lisart, Fig. 19, ¶0171); and
       a second source area (RSS) (Lisart, Fig. 19, ¶0171) and a second drain area (RDD) in the reference device areas at two sides of the second gate structure (a gate of transistors TRSS);
       wherein a code (generated as output of the PUF device) (Lisart, Fig. 2, ¶0065) of the device having a physically unclonable function is determined according to a drain current of each encryption device (TR1j and TR2j) (Lisart, Fig. 2, ¶0070) and a drain current of a reference device (drain D of the TR1j+1 transistor is connected to the drain RDD of the TRSS transistor, as in Fig. 19) corresponding to the encryption device (TR1j).
Further, Lisart does not specifically disclose (1) wherein a password of the device having a physically unclonable function is determined according to a drain current of each encryption device and a drain current of a reference device corresponding to the encryption device; (2) a first interconnection layer on the encryption device area and the first spacer layer; and a second interconnection layer on the reference device area and the second spacer layer; wherein the first interconnection layer comprises first impurities introduced through first ion injection (as claimed in claim 1); wherein: materials of the first interconnection layer and the second interconnection layer comprise polysilicon (as claimed in claim 7).
Regarding (1), the recitation of "wherein a password of the device having a physically unclonable function is determined…", it is noted that the manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a "recitation with respect to the manner in which a  differentiate the claimed device from the prior art device that teaches the structure of the claim as described above. 
However, Lisart teaches determining a code (Lisart, Fig. 2, ¶0065, ¶0094-¶0104) generated as output of the physically unclonable function device (DIS) according to a difference between a current (ITRk) (Lisart, Figs. 2, 5, ¶0100) of each second transistor (TR2j) (Lisart, Fig. 2, ¶0064) exhibiting a random distribution of threshold voltages and a current (reference current IRj) (Lisart, Fig. 2, ¶0095) of the reference device (TRSj) corresponding to the second transistor (TR2j) using the comparator (CMPj). Further, Kim teaches a physically unclonable function (PUF) device (120) (Kim, Fig. 1, ¶0053-¶0056) that generates a unique key as a random digital value using a process variation in a semiconductor process, and that the unique code/key generated by the PUF is used to encrypt password to ensure high-level credibility and security of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device having a physically unclonable function of Lisart by forming a gate structure of a set of MOS transistors of  Lisart exhibiting a random distribution of threshold voltages obtained by lateral implantation of dopants as an encryption device producing a unique key to encrypt password using an encryption unit as taught by Kim to have the device, wherein a password of the device having a physically unclonable function is determined according to a drain current of each encryption device and a drain current of a reference device corresponding to the encryption device in order to provide a unique key produced by physically unclonable function device which is not revealed to the outside to ensure high-level credibility and security of the device, and to efficiently generate identification key (Kim, ¶0010, ¶0056).
Regarding (2), Lisart teaches forming the first and second transistors (TR1j and TR2j, interpreted as the encryption device) as nMOS or pMOS transistors (Lisart, Figs. 17-19, ¶0161-¶0162, ¶0167, ¶0176, ¶0106, ¶0152) and reference transistors (TRSj) as pMOS transistors, and forming initial implantation 
Further, Fukuda teaches forming MOS transistors (nMOS transistors and pMOS transistors) (Fukuda, Figs. 9A-9B, ¶0011, ¶0055-¶0056, ¶0065-¶0066) with suppressed short-channel effect and reduced source-drain resistance by forming polysilicon layer on the source-drain regions (Fukuda, Figs. 9A-9B, ¶0027) that enhances mobility of electrons, wherein a first polysilicon layer is formed on the first device areas (e.g., nMOS) and the first spacer layer (42) (Fukuda, Figs. 7A-7C, 9A-9B, ¶0046); and a second polysilicon layer is formed on the second device areas (e.g., pMOS) and the second spacer layer (42); the polysilicon layer of the first transistor comprises first impurities introduced through first ion injection (Fukuda, Fig. 9B, ¶0055), the ion injection introduces the impurities into the first polysilicon layer of the first transistor (the source/drain implantation is separated into those for nMOS and the pMOS) (Fukuda, Fig. 9B, ¶0065) and into the second polysilicon layer of the second transistor, wherein the impurities in the first polysilicon layer are diffused to the first device areas at two sides of the first gate structure, to form a first source area and a first drain area; the impurities in the second polysilicon layer are diffused to the second device areas at two sides of the second gate structure, to form a second source area and a second drain area.
Thus, a person of ordinary skill in the art would recognize that by forming the encryption and reference transistors (for example) as pMOS transistors of Lisart including polysilicon layers of Fukuda on the source/drain regions, and performing a first ion injection (as initial implantation of Lisart) to modify the threshold voltage of specific transistor, the first impurities would be introduced into surfaces of the first interconnection layers of Lisart/Fukuda through the first ion injection and that would result in suppressing short-channel effect and reducing source-drain resistance of MOS transistors (as taught by Fukuda).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device having a physically unclonable function of  Lisart by forming polysilicon layers of Fukuda on the source/drain regions of the MOS transistors including the encryption and reference transistors of Lisart as first and second interconnection layers, and adjusting the threshold 
Regarding limitations “the first interconnection layer comprises first impurities introduced through first ion injection”, it is noted that the language, term, or phrase "first impurities introduced through first ion injection", is directed towards the process of introducing first impurities.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the first interconnection layer comprises first impurities introduced through first ion injection” only requires a structure, the first interconnection layer comprises first impurities, which does not distinguish the invention from the combination Lisart/Fukuda that teaches the structure as claimed.
Regarding Claim 2, Lisart in view of Kim and Fukuda discloses the device according to claim 1. Further, Lisart does not specifically disclose that the password of the device having a physically unclonable function is determined according to a difference between the drain current of each encryption 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lisart/Kim/Fukuda by generating a unique key/code produced by  the physically unclonable function device of Lisart using the comparator that compares the drain currents of the reference device and the encryption device as taught by Lisart and encrypting password using an encryption unit as taught by Kim to have the device, wherein the password of the device having a physically unclonable function is determined according to a difference between the drain current of each encryption device and the drain current of the reference device corresponding to the encryption device in order to provide improved integrated device for physically unclonable function based on a set of MOS transistors obtained by lateral implantations of dopants exhibiting non-predictable characteristics; and to generate a unique key produced by physically unclonable function device which is not revealed to the outside to ensure high-level credibility and security of the device, and to efficiently generate identification key (Lisart, ¶0009, ¶0027; Kim, ¶0010, ¶0056).
Regarding Claim 8, Lisart in view of Kim and Fukuda discloses the device according to claim 1. Further, Lisart discloses the device, wherein one encryption device (TR21-TR2K) (Lisart, Figs. 2, 5, ¶0094-¶0104) corresponds to one reference device (TRS1-TRSK).
Regarding Claim 9, Lisart in view of Kim and Fukuda discloses the device according to claim 1. Further, Lisart does not specifically disclose that the device a plurality of encryption devices corresponds to one reference device. However, Kim teaches an encryption unit (e.g., 820) including at least one  physically unclonable function device (e.g., PUF 830) (Kim, Figs. 8, 9, ¶0136-¶0149) that generates a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lisart/Kim/Fukuda by forming an encryption unit including a plurality of encryption devices as taught by Kim to have the device, wherein a plurality of encryption devices corresponds to one reference device in order to maintain security process at a high level (Kim, ¶0149).
Regarding Claim 10, Lisart in view of Kim and Fukuda discloses the device according to claim 1. Further, Lisart does not specifically disclose a chip (e.g., integrated circuit incorporating a physically unclonable function device (DIS)) (Lisart, Figs. 1-2, ¶0059-¶0065), comprising a device having a physically unclonable function according to claim 1.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0277496 to Lisart in view of Kim (US 2017/0295027) and Fukuda (US 2004/0061175) as applied to claim 1, and further in view of Shin et al. (US 2010/0081246, hereinafter Shin).
Regarding Claims 3-5, Lisart in view of Kim and Fukuda discloses the device according to claim 1. Further, Lisart does not specifically disclose the device, wherein the first gate of the first gate structure comprises the first impurities introduced through first ion injection (as claimed in claim 3); wherein the first impurities comprise a Group IV element (as claimed in claim 4); wherein the first impurities comprise one or more selected from a group consisting of: Ge, Si, and C (as claimed in claim 5).
However, Shin teaches forming MOS transistors (Shin, Figs. 8-14, ¶0004-¶0085), wherein ion implantation process (Shin, Fig. 9, ¶0072, ¶0027) is performed to implant ions of Group IV element, such as germanium and carbon, into surfaces of the gate electrodes (208) to prevent lateral over-diffusion of the impurities used for forming the source and drain regions, and thus to obtain improved highly integrated MOS transistors with reduced gate resistance and increased operation speed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lisart/Kim/Fukuda by forming the gate electrodes including 
Regarding Claim 6, Lisart in view of Kim and Fukuda discloses the device according to claim 1. Further, Lisart does not specifically disclose the device, wherein: a top of the first spacer layer is higher than a top of a first gate of the first gate structure; and a top of the second spacer layer is higher than a top of a second gate of the second gate structure. However, Shin teaches forming MOS transistors (Shin, Figs. 8-14, ¶0004-¶0085), wherein spacers (226/220) (Shin, Fig. 13, ¶0085, ¶0090) are formed with a top of the first spacer layer higher than a top of a first gate of the first gate structure (208a); and a top of the second spacer layer higher than a top of a second gate of the second gate structure (208b), wherein the spacers (226) sufficiently cover sidewalls of the gate electrodes (208a) and (208b) to prevent undesirable change in threshold voltage of the transistor due to over-growth of the metal silicide on top surface of the gate electrodes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Lisart/Kim/Fukuda by forming spacers on sidewalls of the gate electrodes as taught by Shin to have the device, wherein: a top of the first spacer layer is higher than a top of a first gate of the first gate structure; and a top of the second spacer layer is higher than a top of a second gate of the second gate structure in order to sufficiently cover sidewalls of the gate electrodes to prevent undesirable change in threshold voltage of the transistor, and thus to provide improved highly integrated MOS transistors with reduced gate resistance and increased operation speed (Shin, ¶0004-¶0009, ¶0084-¶0085, ¶0090).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891